Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Trazell I appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his discrimination suit for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis, deny Trazell I’s motion for injunctive relief, and affirm for the reasons stated by the district court. Trazell I v. Penn National Gaming, Inc., No. 3:15-ev-00085-GMG-RWT (N.D.W.Va. Aug. 31, 2015). We dis*271pense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.